 TEAMSTERSLOCAL291 (LONE STAR INDUSTRIES)Construction,BuildingMaterial Teamsters & MIScellaneousWorkers Local 291, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIOandLone Star Industries and Aggregates andConcrete Association,Party to the ContractCases 32-CE-54 and 32-CE-57November 7 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn July 7 1988 Administrative Law Judge JoanWieder issued the attached decision The Respondents filed exceptions and a supporting memorandum and the Charging Party filed a memorandumin opposition to the exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and memorandaand has decided to affirm the judge s rulings findings and conclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents ConstructionBuildingMaterial Teamsters&MiscellaneousWorkers Local 291 Teamsters Automotive EmployeesUnionLocalNo 78 Building MatenalTeamsters Local 216 Freight Construction GeneralDriversWarehousemen and Helpers TeamstersUnion Local 287 General Truck DriversWarehousemen Helpers and Automotive Employees Local 315 and Warehouse Mail Order RetailEmployees andWholesaleLiquor SalespersonsLocal 853 all of whom are affiliated with theInternationalBrotherhood of TeamstersChauffeursWarehousemen and Helpers of AmericaAFL-CIOtheir officers agents and representatives shall take the action set forth in the OrderDaniel F AltemusJrEsqforthe General CounselDuane B Beeson Esq(BeesonTayer Silbert & Bodine)andBurton F Boltuch Esq (Boltuch & Siegel)for theRespondentsJeffreyPargamentandLawrence LevienEsqs(AkinGump Strauss Haven & Feld)ofWashingtonDCfor the Charging PartyDECISIONSTATEMENT OF THE CASE581JOAN WIEDER Administrative Law Judge This casewas tried in Oakland California on April 12 1988 TheGeneral Counsel on December 8 1987 issued a complaint based on charges filed by Lone Star IndustriesIncon November 13 and December 1 1987 1 Copies ofthe charges complaint and notice of hearing were dulyserved on the RespondentsThe complaint alleges that Respondents violated Section 8(e) of the Act by entering into a collective bargaining agreement effective from June 1 1987 through May311990withAggregates and Concrete Association(ACA) a voluntary employers associationwherebythese signatory employers agreed to require their lesseesto abide by the collective bargaining agreement with theRespondent Unions Respondents filed answers in whichthey admitted certain allegations of the complaint anddenied others including all those charging them with thecommission of any unfair labor practicesThe General Counsel and Respondents have filedbriefs that have been carefully consideredOn the entire record including the testimony of thewitnesses and my observation of their demeanor I makethe followingFINDINGS OF FACTITHE BUSINESSOF THE EMPLOYERSLone Star is a Delaware corporation with an officeand place of business in Pleasanton California where itisengaged in the manufacture and distribution of constructionmaterialsDuring the past 12 months LoneStar purchased and received in the State of Californiasupplies and materials valued in excess of $50 000 directly from suppliers located outside the State of CaliforniaLone Star is a member of ACA a voluntary associationof employers engaged in the manufacturing of constructionmaterials and organized for the purpose of representing its employer members including Lone Star innegotiatingand administering labor contracts with theemployees collective bargaining representatives of itsemployer membersAccordingly I find and Respondents admit LoneStar and the employer members of ACA at alltimes maiThe charges were filedagainst the Respondents Construction Buildmg MaterialTeamsters &MiscellaneousWorkers Local291 InternationalBrotherhoodof Teamsters Chauffeurs Warehousemenand Helpers ofAmericaAFL-CIO Teamsters AutomotiveEmployeesUnionLocalNo 78InternationalBrotherhood of Teamsters Chauffeurs Warehousemen and Helpersof Amenca AFL-CIO BuildingMaterialTeamstersLocal 216InternationalBrotherhood of Teamsters ChauffeursWarehousemen and Helpersof America AFL-CIO Freight ConstructionGeneral DriversWarehousemenand HelpersTeamsters Union Local287 InternationalBrotherhood of Teamsters ChauffeursWarehousemenand Helpersof America AFL-CIO General Truck Drivers Warehousemen Helpers and AutomotiveEmployees Local 315International Brotherhood of Teamsters ChauffeursWarehousemen and Helpers of AmericaAFL-CIO and Warehouse Mail OrderRetailEmployees andWholesale LiquorSalespersonsLocal853 InternationalBrotherhood ofTeamstersChauffeursWarehousemen and Helpersof America AFL-CIO291NLRB No 98 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtenal are employers engaged in commerce or in a bustness affecting commerce within the meaning of Section2(2) (6) and(7) of the ActIITHE LABOR ORGANIZATIONS INVOLVEDIfind and it is admitted that eachof theRespondentUnions is and at all material times has been a labor organization within the meaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA The FactsThere was little evidence adduced and most of it wasundisputedThe evidence of employer operations dealtexclusivelywith the delivery of ready mixed cementMost of the deliveries are made from batch plants Abatch plant was describedas a faciliy that combines varions aggregatesand formula for the purpose of mixingmaterials thatbecome cement There are portable batchplantswhich can be installed at the construction site atvery large jobs and they are used to manufac ure concrete at the jobsite so that all delivery of the cement iseffected by trucks or other mechanisms that are on thejobsite at all times There was no evidence that any signatones tothe agreementhad portable batch plants orhow much of their business if any such plants representAll the evidence referred to apparently permanent locationsnot at construction siteswhich were purchased byLone Star over the past few yearsThe collectivebargaining agreementset forth the different classifications of the employees covered by itsterms including drivers of wet mix trucks dump truckssemi end dumptrucksflat racks pickup drivers partspickup and delivery powerbroom sweepers aggregateand bulk cement trucks plus warehousemen includinghelper and forklift and employees labeled other thandrivers of wet mix trucks includingplantlaborersbatchmen and wet mix loaders top men or belt and/orloader operator hopper (grizzly) operators and lubncation tire fuel and cleaning personnelSection 23 of the collectivebargainingagreement providesThis agreement shall be binding upon the heirsexecutorsadministratorssuccessorspurchaserslessees and assigns of the parties heretoThe employer shall give written notice of the existence of this Agreement to any purchaser successor lessee or assignee of the operation covered bythis agreement or any part thereof The affectedunion shall be notified in writing of any change inoperations and shall be given a reasonable opportunity to discuss the matter with the purchaser successor lessee or assignee before the actual changein operations takes place 2Prior agreements between ACA and the Respondentsalso containedsimilar languageThe Respondent Unions pursuant to the grievanceprocedures of the collective bargaining agreementmeeton the first Thursday of each month to administer theagreement and resolve disputes arising under the contractThe only witness to attend these meetings RichardDurossete president of Teamsters Construction Local291 cannot recall any grievances or other questions ansing from section 23 of the collective bargaining agreement Also section 23 was not discussed during negotiations for the past two collectivebargaining agreementsDurossete further testified that he knew of no leasetransactions that subjected the lessee to section 23 of thecollective bargainingagreementThe Charging Party introduced a lease it executed with Sakrete of NorthernCalifornia effectiveMay 15 1987 shortly before the current collective bargaining agreement became effectiveThislease agreementcontains provisions requiring Sakrete to adopt the then effective collective bargainingagreementThe complaint does not assertthis lease isviolative of the Act and the evidence clearly establishesitwas effective prior to the effective date of the collettive bargaining agreement here in issue It was admittedby counsel for the General Counsel that the Sakreteleasewas not in issue in this proceeding The evidence ispertinent to the credibility of Durossetewho testifiedthat no lease was ever made subject to section 23 of thecollective bargainingagreement 3Durossetehad received notification of the Sakrete lease including the requirement that Sakrete agreed to be bound by the termsof the collective bargaining agreement which became offective June 1 1984 and was to expire May 31 1987The collective bargaining agreement also has a unionsecurity clause and the Respondent Unions operate exclusive hiring halls that the employer members of ACAare required to use The collectivebargainingagreementhashealthandwelfarepensionand supplementalincome trust plansB Position of the PartiesThe General Counsel argues that section 23 of the collective bargaining agreement is facially unlawful and inviolation of Section 8(e) of the Act because it binds alessee to adopt the contract in totoRespondents claim section 23 is ambiguous becauseother clauses of the agreement raise the issue that theclause could be lawfully applied Also Respondents notethat section 23 as it appliesto lesseeshas never beenapplied in the collective bargaining relationship or thatthe parties have even discussed its possible applicationAnother defense raised by Respondents is that the provision is exempted by the construction proviso to Section8(e)Respondents seek an inference that ready mix concrete is frequently delivered to constructionsitesand2 Sec 24 of the agreement also refers to leases as followsaMerger Lease or Purchase Employee when employed by the individual employer as a result of the merger lease or purchase of another firm shall be integrated with the new employers work forcefor purposes of vacation credit health and welfare pensions paidholidays and sick leave The parties hereto shall not use a leasingdevice to a third party to evade this agreementThere was no showing that sec 24 interprets or limits the applicabilityof the terms of sec 23 of the collective bargaining agreement and I findthis provision does not abrogate or modify the efficacy of sec 23 and itdoes not create an ambiguity in the terms of sec 233 There was no evidenceconcerningwhy the lessee adopted the predecessor s collective bargaining agreement TEAMSTERSLOCAL 291 (LONESTAR INDUSTRIES)583that these employees as well as other employees such aspowerbroom sweepers and those serving a portablebatch plant are engaged in construction activities andare subject to the proviso to Section 8(e) Finally Respondents note that there are frequently short term leasesof equipment and drivers in the ready mix industry andwhere such agreements are between signatories to thecollective bargaining agreement they are lawful andSection 23 serves a legitimate function in such situationswhere the lessee is not a party to the agreement 4Analysis and ConclusionsSection 8(e) providesIt shall be an unfair labor practice for any labororganization and any employer to enter into anycontract or agreement express or implied wherebysuch employerceasesor refrains or agrees to ceaseor refrain from handlingusing sellingtransportingor otherwisedealing inany of the products of anyother employer or to cease doing business with anyother person and any contract or agreement entered into heretofore or hereafter containing suchan agreementshall be to such extent unenforceableand voidThe construction industry proviso to Section 8(e)states[N]othing in this subsection (e) [this subsection]shall apply to an agreement between a labor organ[zation and an employer in the construction industryrelating to the contracting or subcontracting ofwork to be done at the site of the construction alteration painting or repair of a building structureor other workIn interpreting this section of the Act the Board hasheld inHotel & Restaurant Employees Local 531 (VerdugoMills Bowl)237 NLRB 1204 1206 (1978)Section 8(e) of the Act makes it an unfair laborpractice for an employer and a union to enter intoan agreement express or implied to cease doingbusinesswith another person The lawfulness of aprovision in an agreement which restricts an employer s leasingof work as does the disputedclause herein depends upon whether theUnion sobjectivewas preservation of work foremployees or whether the agreementswere tactically calculated to satisfy union objectives elsewhereThe touchstone is whether the agreement or its maintenance is addressed to the labor relations of the contracting employervis a vishis ownemployees* Although there is some evidence that LoneStar did loan equipmentto companiesit acquired both beforeand after the acquisitionsthere wasno detailedevidence of any industry practices regarding the loaning ofequipment thatwould permit the finding urged by Respondents AccordinglyIfind this argumentisunpersuasivefor this andother reasons discussed belowNationalWoodwork Mfrs Assn v NLRB386 U S 612644-645 (1967)The applicability of Section 23 of theagreementto lessees has not been shown to be addressed to the labor relations of the contracting employer visa vis his own employeesRespondent Unionshave not established and/or even argued that the disputed provisions serve a valid work preservation purpose inthe interest of bargaining unit employeesIt iswell established that contractclausesthat purportto limit leasing to employers who are signatories tounioncontracts so called union signatory clauses areprohibited by Section 8(e)Repeatedly the Board has held that the sale or transfer of an enterprise is generally considered not as a businesstransactionwithin the scope of Section 8(e) but asubstitution of one entity for another while the conductof business continues without interruptionOperating Engineers Local 701 (Cascade Employers Assn)221NLRB751 (1975)Machinists District 71 (Harris & Trailer Sales)224 NLRB 100 (1976) A lease in contrast is generallynot comparable to a sale thereisno permanenttransferwhere one entity is substituted for anotherHotel & Restaurant Employees Local 531 (Verdugo Hills Bowl)237NLRB 1204 (1978)In this case there is no contention that the provisionsof section 23 of the collective bargaining agreement asthey apply to leases is sufficiently related to sales toconstitute a form of doing businesswithin themeaningof Section 8(e) Section 23 of the agreement by its termsdistinguishesa salefrom the leases mentioned therein forthey are both mentioned in the disjunctive clearly mdicating that one is not encompassed in the otherRetailClerks Local 324 (Ralphs Grocery Co)235 NLRB 711(1978)Also section 23 unlike section 24 of the collective bargaining agreement does not restrict signatory employersfrom leasing to persons who have also signed the agreement thus its effect is identicalto a unionsignatoryclauseEmployer members of ACA are prohibited fromleasing to persons who do not or will not recognize Respondents and become bound by their agreement Thusthe lease reference is sufficiently distinguished from asale to constitutedoing businesswithin the meaning ofSection 8(e)Accordingly I find the provisions of section 23 of the agreement as it applies to leases violatesSection 8(e) for it exceeds the legitimate primary purposeof protecting unit work and is directed at the secondarypurpose of furtheringgeneral unionobjectivesRetailClerks Local 1428 (Jones & Jones)155 NLRB 656 659-660 (1965)The lack of any mention in the complaint or evidencethat Respondents did not actively enforce the provisionas to leasesdoes not alter this conclusion for the Boardhas consistently held that themaintenanceof such anagreementconstitutesentering intowithin the meanmg of Section8(e) it is notnecessary that there be ademand for complianceTeamstersLocal982(JKBarker Trucking Co)181NLRB 515 (1970) andDanMcKinney Co137 NLRB 649 (1962) cfMastersMates& Pilots (Cove Tankers Corp)224 NLRB 1626 (1976) 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI further find unpersuasive Respondents argument thatsection 23 of the contractas it relatesto leases is notclearly unlawful on its face because of other provisionsof the contractAs held inTeamsters Local 982 (J KBarker Trucking Co)supra at 517In resolving the foregoing question the Board ina line of decisions has evolved what are essentiallyrules of construction which have been useful in itsdisposition of manyclausesunder this section of theAct Thus if the meaning of the clause is clear theBoard will determine forthwith its validity under8(e)and where the clause is not clearly unlawfulon its face the Board will interpret it to require nomore than what is allowed by law On the otherhand if theclause isambiguous the Board will notpresume unlawfulnessbutwill consider extrinsicevidence to determine whether the clause was intended to be administered in a lawful or unlawfulmannerIn the absence of such evidence the Boardwill refuse to pass on the validity of the clauseI conclude that the claim of ambiguity is unpersuasiveand unsupportedAs noted above there is no basis toconclude that any of the mentioned or other provisionsof the contract create ambiguity in the provisions of section 23 of the agreement Section 24 does not refer tosection 23 or abrogate its applicability to lessees who arenot signatories to Respondents agreement There is noother provision in the contract that invalidates the applicability of the clauseto lesseesthat are not signatories tothe collective bargainingagreementIfind Respondentsclaim that there is ambiguity in section 23 because ofother provisions in the contract to be unpersuasive andspeciousThey have failed to demonstrate that any otherprovision of the agreement introduces thisclaimed ambiguityIfind equally specious Respondents claim that theconstruction proviso is applicable to this case becausecement isdelivered on occasion to construction sites andthere are portable batch plants used in the industryThere is no evidence that any of the employer membersof ACA have a portable batch plant or use one There isalso alack of evidence that employees covered by thecontract were involved in work which is exempted bythe proviso At least some of the employees described inthe agreement such as forklift drivers warehousemenand loaderswere not shown to have performed anywork at a construction jobsite 55The Court inWoelke & Romero Framing v NLRB456 U S 645 655(1982) heldThe legislative history contains several references to the construcLion industry provisoAfter noting that the proviso extends only towork to be performed at the site of the construction the ConferenceReport statesThe committee of conference does not intend that this provisoshould be construed so as to change the present state of the lawwith respect to the validity of this specific type of agreement relating to work to be done at the site of a constructionproject or toremove the limitations which the present law imposes with respectto such agreementsAssuming that some of the work of employees covered under the Respondents collective bargaining agreement deliver cement to construction sites there is noshowing that such activity is considered to be coveredby the proviso As the Board held inTeamsters Local982(JK Barker Trucking)supra at 518 the provisions unlawfully exceeded the bounds of the construction site exemption to 8(e) since the provisions sought to control thesubcontracting of the work of delivering materials products and supplies to the construction siteCitingTeamstersLocal 294 (Island Dock Lumber)145NLRB 484491-492 (1963)Cement Masons Local 97 (Jones & Jones)149 NLRB 1127 (1964) andLos Angeles Building TradesCouncil (Jones & Jones)150 NLRB 1590 (1964) Section23 of the agreement does not permit nonsignatory vendors to make deliveries to construction jobsites and thusison its face a union signatory clauseRespondents presented no evidence that employeescovered by the agreement perform any work at construction jobsites after deliveringmaterialsSection 8 ofthe contract does mention drivers of dumptrucks flatracks and powerbrooms but there was no evidence thatany of the employer members of ACA employ driversthat do anything other than deliver cement or relatedproducts In sum there is no basis to find that any employees of the signatory employers are engaged in construction work at a construction siteFurther even if delivery of materials to a constructionjobsite is considered covered by the construction Industry proviso section 23 of the agreement also clearlycovers offsite work performed by warehousemen loaders hopper operators forklift drivers and other employees that are not engaged in the delivery of products to aconstruction jobsite thus Section 8(e) is applicable andviolatedSection 23 is not limited to leases involvingwork to be performed at constructionsitesThus section23 would exceed the limits of the construction industryproviso even if delivery of supplies to the site was consideredwork protected by the proviso As the Boardheld inAssociated General Contractors280 NLRB 698 at702 (1986)Moreover the provisions on their faceapply to work done both on and off the jobsite andtherefore do not fall within the protection of the construction industry proviso of Section 8(e) CfTeamstersJoint Council 42 (Irvine Santa Fe Co)248 NLRB 808815 (1980) enfd 702 F 2d 168 (9th Cir 1983)On the basis of the foregoing I find that the Respondentsby maintaining the provisions of section 23 of thecontract to apply to lessees have violated Section 8(e) ofthe ActCONCLUSIONS OF LAW1Lone Star Industries Inc and the employer memhers of Aggregates and Concrete Association are employers engaged in commerce or in industry affectingcommerce within the meaning of Section 2(2) (6) and(7) of the Act2The various named Respondents are labor organizations within the meaning of Section 2(5) of the Act3By entering into and maintaining the aforementioned section 23 of the June 1 1987 through May 31 TEAMSTERSLOCAL 291 (LONE STAR INDUSTRIES)5851990 collectivebargaining agreementbetween the Aggregates and Concrete Association and RespondentUnionswhich makesthis agreement binding on lesseesof employer members of the Aggregates and ConcreteAssociation the Respondentshave engaged in unfairlabor practicesin violationof Section 8(e) of the Act4The above unfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the ActTHE REMEDYHaving found that Respondents have engaged in unfairlabor practices I recommend they be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the purposes of the Act 6On the basis of these findings of fact and conclusionsof law and on the entire record I issue the followingrecommended'ORDERThe various named Respondents their officers agentsand representatives shall1Cease and desist from entering intomaintaininggiving effect to or enforcing the provisions of section 23of the June 1 1987 through May 31 1990 collective bargaining agreement between the Respondents and the Aggregates and Concrete Association insofar as it makesthis agreement binding on lessees of employer membersof the Aggregates and Concrete Association2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Post at their business officesmeeting halls andother places where notices to their members are customarily posted copies of the attached notice markedAppendix 8 Copies of the notice on forms provided by theRegional Director for Region 32 after being signed bytheRespondentsauthorized representativeshallbeposted by the Respondents immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are customanly posted Reasonable steps shall be taken by theRespondents to ensure that the notices are not altereddefaced or covered by any other material(b) Sign and mail to the Regional Director for Region32 sufficient copies of the notice for posting at the premices of Lone Star Industries Inc and the other employer members of the Aggregates and Concrete Associationifwilling6 Inasmuch as there is no allegation of leases directly attributable to themaintenance of sec 23 of the collective bargaining agreement as it appliesto lessees no reimbursement order is warrantedShepard v NLRB459U S 344 (1987) andTeamsters Joint Council 42 (Irvine Santa Fe Co)supra 248 NLRB 808 815 (1980)r If no exceptions are filed asprovided by Sec 102 46of the Board sRules and Regulations the findings conclusions and recommendedOrder shall asprovidedin Sec 102 48of theRules be adopted by theBoard and allobjectionsto them shall be deemed waived for all putposes8 If thisOrder isenforced by a judgment of a United States court ofappeals the words in the notice readingPosted by Orderof the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcingan Order of theNationalLaborRelations Board(c)Notify the Regional Director in writing within 20days from the date of this Order what steps RespondentUnions have taken to complyAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has ordered us to post and abide by this noticeWE WILL NOT enter intomaintaingive effect to orenforce the provisions of Section 23 as they pertain toleases of our June 1 1987 through May 31 1990 collective bargaining agreement with Aggregates and ConcreteAssociation and Teamsters Local Unions 291 78 216287 315 and853 InternationalBrotherhood of TeamstersChauffeursWarehousemen and Helpers of AmerIcaAFL-CIO to the extent that such provisions violateSection 8(e) of the National Labor Relations ActCONSTRUCTIONBUILDINGMATERIALTEAMSTERS&MISCELLANEOUS WORKERSLOCAL 291INTERNATIONAL BROTHERHOODOFTEAMSTERSCHAUFFEURSWAREHOUSEMEN AND HELPERS OF AMERICAAFL-CIOTEAMSTERSAUTOMOTIVEEMPLOYEESUNION LOCAL No 78INTERNATIONALBROTHERHOOD OF TEAMSTERS CHAUFFEURSWAREHOUSEMEN & HELPERS OFAMERICA AFL-CIOBUILDING MATERIAL TEAMSTERS LOCAL216 INTERNATIONAL BROTHERHOOD OFTEAMSTERSCHAUFFEURSWAREHOUSEMEN & HELPERS OF AMERICA AFL-CIOFREIGHTCONSTRUCTIONGENERALDRIVERSWAREHOUSEMEN AND HELPERSTEAMSTERS UNION LOCAL 287 INTERNATIONALBROTHERHOODOFTEAMSTERSCHAUFFEURSWAREHOUSEMEN & HELPERS OF AMERICAAFL-CIOGENERAL TRUCK DRIVERS WAREHOUSEMENHELPERSAND AUTOMOTIVE EMPLOYEESLOCAL 315 INTERNATIONALBROTHERHOOD OF TEAMSTERS CHAUFFEURSWAREHOUSEMEN&HELPERS OFAMERICA AFL-CIOWAREHOUSE MAIL ORDER RETAIL EMPLOYEES AND WHOLESALE LIQUOR SALESPERSONSLOCAL 853 INTERNATIONALBROTHERHOOD OF TEAMSTERS CHAUFFEURSWAREHOUSEMEN&HELPERS OFAMERICA AFL-CIO